Case 9:19-cv-80825-DMM Document 49 Entered on FLSD Docket 11/27/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE #: 9:19-cv-80825-DMM

  JENNIFER QUASHA, on behalf of
  her son, H.Q., a minor,

         Plaintiff,
  vs.

  CITY OF PALM BEACH GARDENS,
  FLORIDA,

         Defendant.
                                           /

               DEFENDANT, CITY OF PALM BEACH GARDENS’ REPLY
               MEMORANDUM IN SUPPORT OF MOTION TO COMPEL
            DEPOSITION TESTIMONY OF NON-PARTY, MICHAEL GALLUCI

         Defendant, CITY OF PALM BEACH GARDENS, by and through its undersigned

  counsel, files this Reply in Support of its Motion to Compel Deposition Testimony of non-party,

  Michael Galluci, and states:

         Upon receipt of Plaintiff’s Response, it remains apparent – as it was at the time of Mr.

  Galluci’s deposition – that the Plaintiff, as mother of H.Q., has no objection to Mr. Galluci

  responding to questions pertinent to the issues in this case. Under the rules, that would be any

  question which is reasonably calculated to lead to the discovery of admissible evidence,

  interpreted broadly.

         Defendant submits this Reply to inform the Court that the pertinent non-parties have been

  served with the Motion to Compel and the Paperless Order scheduling the discovery hearing.

  An attorney with the Palm Beach County Classroom Teachers Association has contacted defense

  counsel concerning the hearing, and it is anticipated that the non-party, Michael Galluci, will be

  represented at the hearing by counsel.
Case 9:19-cv-80825-DMM Document 49 Entered on FLSD Docket 11/27/2019 Page 2 of 3




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 27th day of November, 2019, I electronically filed the
  foregoing document with the Clerk of Court by using the CM/ECF system or by email to all
  parties. I further certify that I either mailed the foregoing document and the Notice of Electronic
  Filing by first class mail to any non CM/ECF participants and/or the foregoing document was
  served via transmission of Notice of Electronic Filing generated by CM/ECF to any and all
  active CM/ECF participants. This motion has additionally been served by U.S. Mail upon
  Michael Gallucci, c/o Marsh Point Elementary, 12649 Ibiza Drive, Palm Beach Gardens, FL
  33418; Palm Beach County Schools, The School District of Palm Beach County, 3300 Forest
  Hill Blvd., C-124, West Palm Beach, FL 33406; and Palm Beach County Classroom Teachers
  Association, 715 Spencer Drive, West Palm Beach, FL 33409.

                                               BY:      /s/E. Bruce Johnson
                                                       E. BRUCE JOHNSON
                                                       FLA. BAR NO. 262137
                                               BY:      /s/Scott D. Alexander
                                                       SCOTT D. ALEXANDER
                                                       FLA. BAR NO. 057207
                                                       JOHNSON, ANSELMO, MURDOCH,
                                                       BURKE, PIPER & HOCHMAN, P.A.
                                                       Attorneys for Defendant, City
                                                       2455 East Sunrise Boulevard, Suite 1000
                                                       Fort Lauderdale, FL 33304
                                                       954/463-0100 Telephone
                                                       954/463-2444 Facsimile
                                                       Johnson@jambg.com / Young@jambg.com
                                                       Alexander@jambg.com
Case 9:19-cv-80825-DMM Document 49 Entered on FLSD Docket 11/27/2019 Page 3 of 3



                                      SERVICE LIST


  MATTHEW W. DIETZ, ESQ.
  DISABILITY INDEPENDENCE GROUP, INC.
  2990 SW 35th Avenue
  Miami, FL 33133
  (305) 669-2822 (Phone)
  (305) 442-4181 (Fax)
  mdietz@justdigit.org
  aa@justdigit.org




  E. BRUCE JOHNSON, ESQ.
  SCOTT D. ALEXANDER, ESQ.
  JOHNSON, ANSELMO, MURDOCH,
  BURKE, PIPER & HOCHMAN, PA
  Attorneys for Defendant
  2455 E. Sunrise Blvd., Suite 1000
  Fort Lauderdale, FL 33304
  johnson@jambg.com
  alexander@jambg.com
  (954) 463-0100 (Phone)
  (954) 463-2444 (Fax)
